IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                       FILED
                                        December 5, 1997
JONI SMART HOLT,              )
                              )        Cecil W. Crowson
      Plaintiff/Appellee,     )       Appellate Court Clerk
                              )   Sumner Chancery
                              )   No. 93D-485
VS.                           )
                              )   Appeal No.
                              )   01A01-9609-CH-00423
JACK SANDERS HOLT,            )
                              )
      Defendant/Appellant.    )




      APPEAL FROM THE CHANCERY COURT FOR SUMNER COUNTY
                    AT GALLATIN, TENNESSEE

              THE HONORABLE TOM E. GRAY, CHANCELLOR




For the Plaintiff/Appellee:            For the Defendant/Appellant:

Rose Palermo                           Mary Arline Evans
Nashville, Tennessee                   Nashville, Tennessee




         AFFIRMED IN PART; MODIFIED IN PART;
                   AND REMANDED




                                  WILLIAM C. KOCH, JR., JUDGE
                                 OPINION

      This appeal involves the dissolution of a nineteen-year marriage. The wife
filed suit for divorce in the Chancery Court for Sumner County but then suspended
the proceedings while the parties attempted to reconcile. The efforts proved fruitless,
and, following a bench trial, the trial court granted the wife a divorce on the grounds
of adultery. The trial court also awarded the wife custody of the parties’ two
children, divided the marital estate, and awarded the wife spousal support as well as
additional funds for her legal expenses. The husband takes issue on this appeal with
the financial aspects of the divorce decree, including the division of the marital
property, the long-term spousal support award, and the additional award to defray the
wife’s legal expenses at trial. While the trial court properly divided the marital
property and awarded the wife funds for her legal expenses at trial, we modify the
spousal support award to provide for rehabilitative alimony and for reduced long-
term spousal support.


                                          I.


      Jack Sanders Holt and Joni Smart Holt were married in Nashville in June 1976.
Ms. Holt was twenty-two years old at the time; while Mr. Holt was twenty-one. Their
first child was born in January 1981. In August 1989 their second child was born
with serious health problems. The boy underwent two heart surgeries before his
second birthday and has also had several less severe surgeries on his ears.


      Mr. Holt was employed as the sales manager for Sanders Manufacturing
Company throughout most of the marriage. Ms. Holt also worked during most of the
marriage but primarily during the early years. She was working as a secretary-
receptionist in a Nashville law office at the time of the marriage and later worked in
the child support division of the circuit court clerk’s office. She stopped working
full-time after her first child was born but continued to work on a part-time basis at
a local department store as a fragrance and cosmetic model. She also worked for a
short time at a day-care facility and for another retailer during the holiday season.
Ms. Holt stopped working completely after the birth of the parties’ second child.
      The parties continually disagreed over whether Ms. Holt should return to work.
Their relationship became increasingly strained as the years passed. They tried

                                         -2-
marital counseling in late 1988, but Mr. Holt eventually refused to continue the
counseling. During this time, Ms. Holt began to suspect that Mr. Holt was having an
extramarital affair with a co-worker. The parties separated from February through
April 1993. While their relationship seemed to improve after Mr. Holt returned
home, Ms. Holt filed for divorce in October 1993. Following another unsuccessful
reconciliation attempt, Ms. Holt moved to set aside the order of reconciliation and
later filed an amended divorce complaint.


      During the trial in January 1996, Mr. Holt conceded that he had committed
adultery. In an April 8, 1996 order, the trial court granted Ms. Holt a divorce based
on Mr. Holt’s adultery. The trial court gave Ms. Holt custody of the parties’ children
and ordered Mr. Holt to pay $1,494 per month in child support. The trial court
awarded Ms. Holt fifty-four percent of the marital estate, including the marital home,
and awarded Mr. Holt the remaining property, including his stock in Sanders
Manufacturing Company and the parties’ interest in the Danwood Apartments. Mr.
Holt was ordered to pay Ms. Holt alimony in the amount of $1,200 per month until
her death or remarriage and an additional $5,612.75 to defray her legal expenses.


                                          II.
                     THE DIVISION OF THE MARITAL ESTATE


      We turn first to the manner in which the trial court divided the marital estate.
Mr. Holt insists that the division of the marital property is inequitable because Ms.
Holt received a larger portion of the estate and because the trial court overvalued the
Danwood Apartments which were awarded to him. We conclude that the manner in
which the trial court divided the marital property is equitable.


                                          A.
           The Valuation of the Interest in the Danwood Apartments


      The parties owned a ten percent interest in the Danwood Apartments, a twelve-
unit apartment building located on Nashville’s Music Row. At trial, they introduced
evidence consisting of a 1986 financial statement valuing the entire apartment
building at $300,000, another 1988 financial statement valuing the building at
$350,000, subject to a $185,000 mortgage, and a 1995 statement valuing their ten


                                         -3-
percent interest at $10,000.1 The trial court, adopting the values in the 1988 financial
statement, found that the value of the parties’ interest in the apartment was $16,500.
Mr. Holt insists that the trial court should have adopted the 1995 valuation.


       Valuing marital property is not an exact science. It is a question of fact that
depends upon the proof offered by the parties. The parties have the burden of
presenting competent valuation evidence, and they are bound by the evidence they
present. See Wallace v. Wallace, 733 S.W.2d 102, 107 (Tenn. Ct. App. 1987). In the
face of conflicting valuation evidence, trial courts may place a value on the property
that is within the range of the values presented by the evidence. See Brock v. Brock,
941 S.W.2d 896, 902 (Tenn. Ct. App. 1996). Like other fact questions, a trial court’s
decision concerning the valuation of marital property is entitled to great weight on
appeal and will not be second-guessed unless the evidence preponderates otherwise.
See Brock v. Brock, 941 S.W.2d at 902; Smith v. Smith, 912 S.W.2d 155, 157(Tenn.
Ct. App. 1995).


       The trial court’s valuation of the parties’ interest in the apartment building is
within the range of the competent proof. We find no basis for second-guessing the
trial court’s decision to base its valuation of this property on the parties’ 1988
financial statement. In the face of contradictory evidence, the trial court’s valuation
is consistent with the nature of the property and its location.


                                                B.
                            The Division of the Marital Estate


       Mr. Holt also asserts that the overall result of the division of the marital estate
is inequitable because Ms. Holt received a disproportionately larger share of their
property. He argues that the size of the marital property award indicates that the trial
court must have considered the relative fault of the parties, and that the size of Ms.
Holt’s share of the marital property will be a disincentive for her to attempt to
rehabilitate herself. We have determined that the manner in which the trial court
allocated the marital property was essentially equitable.




       1
       The value of the parties’ ten percent interest was $28,500, while their share of the mortgage
debt was $18,500. The value of their interest less their share of the mortgage debt is $10,000.

                                                -4-
      Trial courts have broad discretion in dividing marital property and allocating
marital debt. See Fisher v. Fisher, 648 S.W.2d 244, 246 (Tenn. 1983); Wade v.
Wade, 897 S.W.2d 702, 715 (Tenn. Ct. App. 1994); Koch v. Koch, 874 S.W.2d 571,
579 (Tenn. Ct. App. 1993). We customarily accord the trial court’s decisions great
weight on appeal, see Wilson v. Moore, 929 S.W.2d 367, 372 (Tenn. Ct. App. 1996),
and we will decline to alter them unless they are inconsistent with the factors in Tenn.
Code Ann. §36-4-121(c) (1996) or are unsupported by the evidence. See Brown v.
Brown, 913 S.W.2d 163, 168 (Tenn. Ct. App. 1994); Mahaffey v. Mahaffey, 775
S.W.2d 618, 622 (Tenn. Ct. App. 1989).


      Trial courts must distribute marital property equitably. See Tenn. Code Ann.
§ 36-4-121(a)(1). However, the distribution need not be mathematically equal to be
equitable. See Cohen v. Cohen, 937 S.W.2d 823, 832 (Tenn. 1996); Ellis v. Ellis, 748
S.W.2d 424, 427 (Tenn. 1988); Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct.
App. 1996). In addition, each party need not receive a share of each piece of marital
property in order for the division to be equitable. See Brown v. Brown, 913 S.W.2d
at 168.


      As is usual in cases of this sort, the parties placed different values on their
marital property. The most significant differences involve the value of their interest
in the Danwood Apartments, the value of the marital home, and the value of the
furnishings in the marital home. Mr. Holt valued the entire marital estate at
approximately $407,126; while Ms. Holt valued it at $367,576. The trial court
determined the value of part, but not all, of the property. Ms. Holt received the
marital home and furnishings, a mower, two individual retirement accounts, and the
contents of her checking account. Depending on which party’s values are used, Ms.
Holt’s share of the marital estate was worth between $199,287 (or 54.2% of the
marital estate according to her valuation) and $240,087 (or 58.9% of the marital
estate according to Mr. Holt’s valuation).


      We have evaluated the overall effect of the trial court’s division of the marital
estate in light of the factors in Tenn. Code Ann. § 36-4-121(c) and have determined
that the division is equitable. The parties were married for nineteen years. During
this time, Ms. Holt focused much of her attention on her family and thus her ability
to earn income and acquire capital assets will not be as great as Mr. Holt’s. Ms.


                                          -5-
Holt’s employment prospects are also more limited than Mr. Holt’s who has remained
in the full-time work force throughout the marriage. Accordingly, we have no basis
to differ with the trial court’s division of the marital estate.


                                           III.
                        THE AWARD FOR SPOUSAL SUPPORT


      Mr. Holt also takes issue with the trial court’s decision to award Ms. Holt
$1,200 per month as spousal support until her death or remarriage. He asserts that
Tennessee’s divorce statutes contain a preference for rehabilitative support and that
Ms. Holt should receive rehabilitative support rather than long-term support. We
agree Ms. Holt’s spousal support should be structured to provide her an incentive to
become more self-sufficient.


                                           A.


      Trial courts have broad discretion in setting the amount and duration of spousal
support. See Garfinkel v. Garfinkel, 945 S.W.2d 744, 748 (Tenn. Ct. App. 1996);
Jones v. Jones, 784 S.W.2d 349, 352 (Tenn. Ct. App. 1989). These decisions should
be guided by the particular facts of each case and by a careful balancing of the factors
contained in Tenn. Code Ann. §36-5-101(d)(1) (Supp. 1997). See Hawkins v.
Hawkins, 883 S.W.2d 622, 625 (Tenn. Ct. App. 1994); Loyd v. Loyd, 860 S.W.2d
409, 412 (Tenn. Ct. App. 1993). This court customarily declines to second-guess a
trial court’s decision concerning spousal support unless the decision is not supported
by the evidence or is contrary to public policy embodied in the applicable statutes.
See Brown v. Brown, 913 S.W.2d at 169; Ingram v. Ingram, 721 S.W.2d 262, 264
(Tenn. Ct. App. 1986).


      Even though fault is a relevant consideration when setting spousal support,
these decisions are not intended to be punitive. See Brown v. Brown, 913 S.W.2d at
169; McClung v. McClung, 29 Tenn. App. 580, 584, 198 S.W.2d 820, 822 (1946).
Rather, they are intended to assist the economically disadvantaged spouse to become
self-sufficient and, when economic rehabilitation is not feasible, to mitigate the harsh
economic realities of divorce. See Brown v. Brown, 913 S.W.2d at 169-70. The
principal factors influencing spousal support decisions include the need of the


                                           -6-
recipient spouse and the ability of the obligor spouse to pay. See Crain v. Crain, 925
S.W.2d 232, 234 (Tenn. Ct. App. 1996); Hawkins v. Hawkins, 883 S.W.2d at 625.


       Tenn. Code Ann. § 36-5-101(d)(1) reflects a preference for temporary,
rehabilitative support, as opposed to long-term support. See Wilson v. Moore, 929
S.W.2d 367, 375 (Tenn. Ct. App. 1996). This preference does not completely
displace other forms of spousal support. See Aaron v. Aaron, 909 S.W.2d 408, 410
(Tenn. 1995); Isbell v. Isbell, 816 S.W.2d 735, 739 (Tenn. 1991). Trial courts
continue to have the prerogative to determine which type of spousal support best fits
the facts of each particular case and may, when appropriate, award a spouse several
different types of support.


                                           B.


       Ms. Holt is currently forty-three years old and is in relatively good health. She
has a high school diploma and has completed one year of college. She worked
steadily before and during the early years of the marriage and demonstrated that she
could find employment when she chose to work. She elected not to work in order to
care for the parties’ children while they were younger, but these children are now
seventeen and nine years old. Her younger son’s medical problems have abated
significantly, and the boy is now actively involved in sports and other extracurricular
activities.


       Based on our examination of the record, we have determined that Ms. Holt is
a candidate for rehabilitative support in order to enable her to become more self-
sufficient. We have also determined that she should receive some “closing in
money,” Aaron v. Aaron, 909 S.W.2d at 411, over a longer term. Accordingly, we
modify the trial court’s spousal support award to provide that Mr. Holt should
continue to pay Ms. Holt $1,200 per month until December 31, 1999. Thereafter, the
amount of Mr. Holt’s spousal support shall be reduced to $800 per month unless Ms.
Holt presents proof satisfactory to the trial court that she has made serious, good faith
efforts to rehabilitate herself and that her ability to earn income and to accumulate
capital assets has not appreciably improved.


                                          IV.


                                          -7-
                        THE AWARD FOR LEGAL EXPENSES


      We turn finally to the question of Ms. Holt’s legal expenses. For his part, Mr.
Holt asserts that the trial court should not have required him to pay Ms. Holt an
additional $5,612.75. For her part, Ms. Holt insists that this court should require Mr.
Holt to pay the legal expenses she incurred on this appeal. We have determined that
the trial court properly awarded Ms. Holt the legal expenses she incurred at trial but
that Ms. Holt should be responsible for her own legal expenses for this appeal.


      Awards for legal expenses in a divorce proceeding are considered to be awards
for additional support. See Smith v. Smith, 912 S.W.2d 155, 161 (Tenn. Ct. App.
1995); Kincaid v. Kincaid, 912 S.W.2d 140, 144 (Tenn. Ct. App. 1995). They are
warranted when an economically disadvantaged spouse lacks the funds to pay his or
her legal expenses. See Herrera v. Herrera, 944 S.W.2d at 390; Brown v. Brown, 913
S.W.2d at 170. These awards, like other decisions in divorce proceedings, are
discretionary with the trial court, and so the appellate courts will decline to interfere
with the trial court’s decision unless the trial court has abused its discretion. See
Garfinkel v. Garfinkel, 945 S.W.2d at 748; Smith v. Smith, 912 S.W.2d at 161.


      Ms. Holt will be returning to employment at the age of forty-three after having
been away from the full-time job market for approximately twenty years. The marital
property she received is not liquid, and she will be required to use these assets to
support her as the years go by. Accordingly, we concur with the trial court’s decision
to require Mr. Holt to pay her an additional $5,612.75 to help defray the legal
expenses she incurred at trial. We have determined, however, that Mr. Holt should
not be required to pay any more of Ms. Holt’s legal expenses and accordingly deny
her request for an additional award for her legal expenses on appeal.


                                           V.


      We affirm the judgment as modified herein and remand the case to the trial
court for further proceedings consistent with this opinion. We tax the costs of this
appeal in equal proportions to Jack Sanders Holt and his surety and to Joni Smart
Holt for which execution, if necessary, may issue.




                                          -8-
                                     ____________________________
                                     WILLIAM C. KOCH, JR., JUDGE


CONCUR:


_________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_________________________________
SAMUEL L. LEWIS, JUDGE




                               -9-